Citation Nr: 1735115	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA RO.

This appeal was previously before the Board, most recently in August 2016.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition. Accordingly, the issue for consideration has been recharacterized accordingly.



FINDING OF FACT

The Veteran's acquired psychiatric disability did not originate in service or for years thereafter, and it is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with all appropriate notification in November 2007, and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran received examinations in January 2008 and April 2014, and an etiological opinion was rendered in July 2014.  In August 2016, the Board found the existing medical evidence to be inadequate, and it remanded the Veteran's claim in order to obtain an additional etiological opinion.  In November 2016, an examiner offered the requested opinion.  Upon review of this opinion, the Board finds that the November 2016 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran requested the opportunity to participate in a hearing before the Board, and such a hearing was scheduled to occur in November 2012.  The Veteran failed to appear at the scheduled hearing, and he has not requested that VA reschedule his hearing.  Under the circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Turning to the facts in his case, in January 1998, the Veteran indicated that he had experienced frequent trouble sleeping.  The Veteran denied experiencing symptoms such as depression, excessive worry, or nervous trouble of any sort.  A physician noted that the Veteran had a history of insomnia.  In the Veteran's January 1998 separation examination, he was found to be psychiatrically normal.  The Veteran did not otherwise complain of psychiatric symptoms or receive psychiatric treatment in service.  

Following service, in June 1998, a clinician noted that "emotional problems pertaining to [the Veteran's] private life" contributed to headaches.  The clinician further noted that the Veteran had experienced insomnia "on and off" related to personal matters, including a divorce and his separation from his young son.  The Veteran denied feelings of sadness or despair.  The clinician diagnosed the Veteran with insomnia in remission secondary to life stressors.  

The Veteran next sought psychiatric treatment in January 2004 after his family suggested that he seek treatment.  The Veteran denied experiencing psychotic symptoms or ever having received psychiatric treatment.  The clinician assessed the Veteran with rule out dysthymia.  In February 2004, the Veteran complained of experiencing delusions.  The Veteran reported that he had been working on a nursing degree, and he had recently experienced several illnesses and deaths in his family that caused him to miss school.  The Veteran's instructors recommended that the Veteran seek treatment for symptoms that they suspected to be associated with schizoaffective disorder.  In March 2004, the Veteran was diagnosed with psychosis not otherwise specified.  The Veteran has consistently received psychiatric treatment for psychosis, including schizoaffective schizophrenia, since that time.  

The Veteran filed his claim of entitlement to service connection in August 2007.  The Veteran underwent a VA examination in January 2008, at which time the Veteran denied having any in-service psychiatric treatment.  The examiner diagnosed the Veteran with schizophrenic disorder but did not offer an etiological opinion.  The Veteran underwent an additional examination in March 2014, at which time an examiner found that the Veteran did not suffer from posttraumatic stress disorder.  In a July 2014 opinion, the examiner noted that the Veteran had been diagnosed with schizoaffective disorder, which the examiner found, without further explanation, was not related to the Veteran's service.  

In a November 2016, an examiner found it to be less likely than not that the Veteran's psychiatric disorder was related to his service.  As a rationale for this opinion, the examiner noted that the Veteran's only in-service symptom was his reported history of insomnia, which was noted not to be problematic.  The examiner further considered the notation of the June 1998 clinician that the Veteran's insomnia was attributable to life stressors.  The examiner noted that the Veteran next began to seek out mental health treatment in May 2004.  The examiner concluded that the Veteran's in-service symptom of insomnia did not represent the initial onset of a psychiatric disorder.  

Upon review of these facts, the Board finds that the Veteran has a current psychiatric disability, and the Veteran complained of insomnia at the time of his separation from service.  With both a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's current psychiatric disability and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's acquired psychiatric disability is related to his service.  The Board places great weight on the opinion of the November 2016 examiner that the Veteran's acquired psychiatric disability was not related to his service, which was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  The Board has reviewed the medical evidence of record for any opinions relating the Veteran's acquired psychiatric disability to his service, and it has found none.  

To the extent that the Veteran believes that his acquired psychiatric disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms associated with a psychiatric disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disability claimed on appeal, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's acquired psychiatric disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the Veteran's psychiatric system, the functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his acquired psychiatric disability, and it finds that he has not done so.  While the Veteran complained of insomnia soon after his separation from service, the Veteran associated his symptoms with personal matters, including a recent divorce and separation from his son.  The Veteran did not attribute his symptoms to his active duty service, and the 1998 clinician did not find that the Veteran suffered from an acquired psychiatric disability.  Furthermore, the November 2016 examiner was unable to find that this single complaint of insomnia was related to his later diagnosis with an acquired psychiatric disability.  The Veteran began consistently seeking treatment for an acquired psychiatric disability in 2004.  Again, the Veteran did not, at that time, attribute his acquired psychiatric symptoms to his military service.  Thus, the Board notes that the Veteran did not complain of symptoms for six years following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that psychosis was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


